                 Case 2:20-cv-01635-JLR Document 9 Filed 03/05/21 Page 1 of 3




 1                                                                                       Honorable James L. Robart
 2
 3
 4
 5
 6
 7
                                UNITED STATES DISTRICT COURT FOR THE
 8
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10
     SUN DUY DAO,                                                NO. C20-1635-JLR
11
                                                                 STIPULATED MOTION FOR
12                                      Plaintiff,
                                                                 ORDER OF DISMISSAL
13                v.
                                                                 NOTED ON MOTIONS
14                                                               CALENDAR:
     CHAD WOLF1, Acting Secretary of
                                                                 March 5, 2021
15   Homeland Security; KATHY A. BARAN,
     California Field Office Director; CYNTHIA
16
     MUNITA, Seattle Field Office Director;
17   USCIS CALIFORNIA SERVICE
     CENTER; DEPARTMENT OF
18
     HOMELAND SECURITY; UNITED
19   STATES CITIZENSHIP AND
     IMMIGRATION SERVICES,
20
21                                      Defendants.
22
23            The parties hereby stipulate and agree as follows:
24            This matter is resolved and now moot. The matter may be dismissed without
25 prejudice and without costs or fees to any party.
   //
26
27
     1
       As of February 2, 2021, Alejandro Mayorkas is Secretary of Homeland Security, so pursuant to Fed. R. Civ. 25(d), he
28   is automatically substituted as the proper party.

         STIPULATED MOTION FOR ORDER OF DISMISSAL                                           UNITED STATES ATTORNEY
                                                                                            1201 PACIFIC AVENUE, SUITE 700
         No. C20-1635-JLR 1
                                                                                             TACOMA, WASHINGTON 98402
                                                                                                    (253) 428-3800
             Case 2:20-cv-01635-JLR Document 9 Filed 03/05/21 Page 2 of 3




1     Respectfully submitted and presented by,
2
      Dated this 5th day of March, 2021.
3
        TESSA M. GORMAN
4
        Acting United States Attorney
5
        /s/ Patricia D. Gugin                    /s/ Grant T. Manclark
6
        PATRICIA D. GUGIN, WSBA # 43458          GRANT T. MANCLARK, WSBA#42719
7       Assistant United States Attorney         Gary Grotz Law Firm
        United States Attorney’s Office          107 S. Jackson St., Suite 201
8
        1201 Pacific Avenue, Suite 700           Seattle, WA 98144
9       Tacoma, Washington 98402                 206-625-0655
        Phone: 253-428-3832                      E-mail: grant@grotzlaw.com
10
        E-mail: pat.gugin@usdoj.gov
11                                               Attorney for Plaintiff
        Attorneys for Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED MOTION FOR ORDER OF DISMISSAL                       UNITED STATES ATTORNEY
                                                                    1201 PACIFIC AVENUE, SUITE 700
     No. C20-1635-JLR 2
                                                                     TACOMA, WASHINGTON 98402
                                                                            (253) 428-3800
            Case 2:20-cv-01635-JLR Document 9 Filed 03/05/21 Page 3 of 3




1
                                       ORDER
2
3         PURSUANT TO STIPULATION, IT IS SO ORDERED.
4         IT IS FURTHER ORDERED that the case is dismissed without prejudice and without
5 costs or fees for any party.
6
7        DATED this 5th day of March, 2021.

8
9
10
                                                  A
                                                JAMES L. ROBART
                                                United States District Court Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED MOTION FOR ORDER OF DISMISSAL
     No. C20-1635-JLR 3
